Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 – 7, and 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins (U.S. Patent Publication No. 2018/0056251 A1 hereinafter Hopkins).

Regarding Claim 1, Hopkins teaches an assembled stirring unit of a stirring rod (figure 4: mixer assembly 120’s static mixer 144 with rod) of hot and cold foods supplying machine (intended use), comprising: an assembled piece (figure 6: mixer elements 166, 167), a length direction of the assembled piece being an axial direction and a direction perpendicular to the axial direction being a radial direction (figure 5: static mixer 144 has an axial direction and a radial direction), the assembled piece extending between first and second axially-opposed end portions (figure 5: mixer elements 166, 167 of static mixer 144), wherein an insert block is disposed at the first end portion of the assembled piece and extends axially away therefrom (figure 7: projections 176), and wherein an insert slot is formed in the second end portion of the assembled piece (figure 8: receiving pockets 182); and a stirring blade provided on (figure 7: blades 186 and 188).  

Regarding Claim 5, Hopkins teaches assembled stirring unit (figure 4: mixer element 367) of claim 1, wherein the stirring blade is greater than 5 degrees and less than 360 degrees in a direction surrounding the axial direction (figure 7: blades 186 and 188 are about ~180ᵒ).  

Regarding Claim 6, Hopkins teaches a stirring rod (figure 4: mixer assembly 120’s static mixer 144 with rod) of hot and cold foods supplying machine (intended use), comprising multiple assembled stirring units serially connected and assembled along an axial direction (figure 5: static mixer 144), each of the assembled stirring units includes an assembled piece (figure 6: mixer elements 166, 167), a length direction of the assembled piece being the axial direction and a direction perpendicular to the axial direction being a radial direction (figure 5: static mixer 144 has an axial direction and a radial direction), and the assembled piece extending between first and second axially-opposed end portions (figure 6: mixer elements 166, 167), wherein an insert block is disposed at the first end portion of the assembled piece and extends axially away therefrom (figure 7: projections 176), and wherein an insert slot is formed in the second end portion of the assembled piece (figure 8: receiving pockets 182); and a stirring blade provided on the assembled piece and extending towards the radial direction (figure 7: blades 186 and 188), wherein the stirring blade is twisted at an angle by having the radial direction as an axis (figure 7: blades 186 and 188); wherein respective assembled pieces of adjacent corresponding assembled stirring units are connected one to another and devoid of threaded fasteners (figures 7 & 8: no threaded fasteners), the insert block of one assembled piece being received within the insert slot of a corresponding adjacent assembled piece (figures 7 & 8: mixer elements connected through projections 176 and pockets 182); andPage 3 of 13MR1 111-2234 Application Number: 16/446,622Response to non-final Office Action dated May 26, 2021wherein the stirring blades of the multiple assembled stirring units figure 5: static mixer 144 contains notches between blades).  

Regarding Claim 7, Hopkins teaches the stirring rod (figure 4: mixer assembly 120’s static mixer 144 with rod) of claim 6, wherein lateral sides of the stirring blades of adjacent assembled stirring units are not joined adjacently, thereby forming the notch there between (figure 5: static mixer 144 contains notches between blades).  

Regarding Claim 15, Hopkins teaches the stirring rod (figure 4: mixer assembly 120’s static mixer 144 with rod) of claim 6, wherein an assembly rod penetratingly extends through the assembled piece of each of the assembled stirring units so as to serially connect each of the assembled stirring units (figure 4: rod in the middle of mixer assembly 120 serially connects all assembled pieces together).  

Regarding Claim 16, Hopkins teaches the stirring rod (figure 4: mixer assembly 120’s static mixer 144 with rod) of claim 15.
Hopkins is silent on wherein an outer surface of the assembly rod and inner surfaces of the assembled pieces, along the axial direction, both have non-circular cross sections.  
Absent any unexpected results, it would have been an obvious matter of design choice to have the outer surface of the assembly rod and inner surfaces of the assembled pieces, along the axial direction, both have non-circular cross sections in order to facilitate ease of assembling the pieces together (non-circular shapes minimize the number of placement options), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 17, Hopkins teaches the stirring rod (figure 4: mixer assembly 120’s static mixer 144 with rod) of claim 6, wherein a base is serially connected to the assembled stirring unit located at a position adjacent to one end portion of the stirring rod (figure 4: rod in the middle of mixer assembly 120 has a base at one end).

Response to Amendment
	Per applicant’s amendment (filed 22 September 2021) to claim 14 (“on a periphery thereof”), the claim objection is withdrawn.
Per applicant’s amendment (filed 22 September 2021) to claim 6 (“selectively”), the 112b claim rejection is withdrawn.
Per applicant’s amendment (filed 22 September 2021) to claim 16 (“non-circular cross sections”), the 112b claim rejection is withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	A new ground of rejection is necessitated by the amendment to the claims (filed 22 September 2021).

Allowable Subject Matter
Claims 2 and 8 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

U.S. 2018/0056251 A1 to Hopkins teaches a static mixer comprised of assembled pieces and assembled serially on a rod. These assembled pieces have blades with arc lengths ~180ᵒ and twist angles ~45ᵒ. Regarding Claims 2 and 8 – 14, Hopkins is silent on blade arc lengths being 60ᵒ, 300ᵒ, or greater than 360ᵒ & blade twist angles being 30ᵒ or 60ᵒ. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774